Citation Nr: 0819625	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  00-15 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The veteran had periods of active service from April 1942 to 
July 1969.  He died in February 2000, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied entitlement to service 
connection for the cause of the veteran's death and 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318.  

The Board has considered this appeal on several occasions.  
This issue was initially remanded in March 2003 and July 2004 
to further develop the record and comply with provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. Sections 5100 to 5107 (West 2002).  In August 2005, 
the Board issued a denial of the appellant's claim for 
benefits.  In April 2007, the United States Court of Appeals 
for Veterans Claims (Court) vacated and remanded the portion 
of the Board's August 2005 decision pertaining to the issue 
of entitlement to service connection for the cause of the 
veteran's death in light of a March 2007 Joint Motion to 
Remand submitted by the parties.  In November 2007, the Board 
remanded this issue in order to ensure compliance with the 
VCAA and to attempt to obtain medical treatment records from 
1945 or 1946.  All requested development was performed, but 
the RO has continued the denial of benefit sought.  As such, 
this matter is properly returned to the Board for appellate 
consideration.

In July 2005, the accredited representative's motion to 
advance the claim on the Board's docket due to the 
appellant's age was granted.  See 38 C.F.R. § 20.900(c) 
(2007).



FINDINGS OF FACT

1.  The veteran died in February 2000 of aspiration 
pneumonitis secondary to severe dementia and left frontal 
cerebrovascular accident.

2.  At the time of the veteran's death, he was service- 
connected for residuals of a shrapnel wound to the right 
shoulder.  His disability rating at the time of death was 10 
percent.

3.  A service-connected disability was not the principal nor 
a contributory cause of the veteran's death.

4.  At no time during the veteran's life did he have a total 
disability rating.

5.  At no time during the veteran's life did he submit a 
claim of entitlement to VA benefits for post-traumatic stress 
disorder or for a respiratory disorder.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. §3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. §3.303(d) (2007).  

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death. 

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2007).  

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2007).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2007).
The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2007).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

The appellant asserts that the veteran's death was brought on 
by shell fragments left in his lung following an in-service 
injury, that the foreign bodies in his lungs caused him to 
have a history of colds and pneumonia and, ultimately, 
aspiration pneumonitis.  She also contends that the veteran's 
service-connected disability caused his immune system to be 
weakened so that his demise was hastened.  In the 
alternative, the appellant asserts that the veteran developed 
post-traumatic stress disorder as a result of his experiences 
during World War II and that it was that disability, and not 
Alzheimer's disease or the residuals of cerebrovascular 
accidents, that caused the dementia that contributed in 
causing aspiration pneumonitis in February 2000.  The 
appellant credibly testified before the Board in November 
2003 that she believed her husband had psychiatric problems 
as a result of his active service and that he became 
depressed and started losing his memory many years after his 
discharge from service when their son died in an accident.  
She also stated that she believed that metal retained in the 
veteran's lungs caused his death.

In support of the appellant's claim, she submitted a 
statement from a private pulmonologist dated in December 
2003.  The report reflects that the physician reviewed a 
limited number of medical records supplied to him by the 
appellant; that there were no details of an in-service 
psychiatric hospitalization in 1945, but that such 
hospitalization was probably due to post-traumatic stress 
from war-related experiences that bothered the veteran for 
the remainder of his life.  The physician opined that the 
veteran developed hypertension as a consequence of post- 
traumatic stress disorder, that hypertension may have caused 
multi-infarct dementia, and that the dysphagia that led to 
the veteran's aspiration pneumonitis was probably caused by 
multiple cerebral infarctions.

The Board notes that at this juncture that it is not bound by 
a medical opinion based solely upon an unsubstantiated 
history as related by an individual.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The Board is tasked with weighing 
all evidence of record and assigning value to each piece of 
evidence in its quest to determine if benefits sought may be 
granted.  Accordingly, a medical opinion with no basis in the 
record, such as the portion of the December 2003 opinion 
outlined above assuming that an undocumented in-service 
psychiatric hospitalization was due to post-traumatic stress, 
cannot be weighed very heavily against medical opinions based 
on tangible record evidence.

The veteran's service medical records clearly show that he 
had a right shoulder shrapnel wound in 1944, that he 
continued to serve on active duty for over twenty-five years, 
and that he was discharged with only minor scarring to the 
right shoulder and no limitation of function in the right 
shoulder.  The veteran was not treated for a psychiatric 
disability nor was he found to have a psychiatric disability 
upon his discharge from service.

The veteran had a cerebrovascular accident and developed 
dementia in the 1990's.  The appellant first sought VA 
benefits in 1992 in the form of compensation for aid and 
attendance so that she could care for the veteran at home.  
The veteran was described at that time as a bedridden and 
demented patient.  In an August 1992 rating decision, the RO 
granted service connection for the residuals of a shrapnel 
wound to the right shoulder and assigned a 10 percent rating 
for scarring; service connection for dementia was denied as 
first shown many years subsequent to service and not related 
to service.

The veteran was admitted to long-term care at a VA Extended 
Care Center in June 1993.  He was treated for various 
physical problems as well as Alzheimer's disease at that 
facility and was at no time found to have post-traumatic 
stress disorder due to an in-service event or otherwise.  X- 
rays clearly showed metallic foreign bodies projected over 
the left upper lung, with lungs essentially clear.  One week 
before the veteran's death, he developed tachypnea as well as 
a lot of secretions and required close monitoring.  The 
appellant elected to maintain treatment at the Extended Care 
Center as opposed to having the veteran transferred to the 
hospital and the veteran passed on due to aspiration 
pneumonitis in February 2000; the appellant denied permission 
to perform an autopsy.  The veteran's death certificate shows 
that other significant conditions in causing death were 
severe dementia, a seizure disorder and left frontal 
cerebrovascular accident.

In April 2001, a VA examiner reviewed the veteran's claims 
folder and determined that the aspiration pneumonia 
experienced by the veteran at the time of his death was due 
to vomiting and inhaling gastric fluids into the lungs and 
not as a result of a penetrating wound from outside the lung.  
The examiner opined that aspiration was secondary to dementia 
and the severe debility caused by previous cerebrovascular 
accident and not from the service-connected shrapnel wound.  
Thus, the examiner further stated that it was not as likely 
as not that the residual fragments in the veteran's right 
shoulder caused or contributed to the condition that 
ultimately brought about his demise.

Given the evidence as outlined above, the Board finds that 
the veteran's one service-connected disability of residuals 
of a right shoulder shrapnel wound was neither the principal 
nor a contributory cause of the veteran's death as it did not 
contribute substantially or materially to the veteran's 
death, it did not combine with other disability to cause 
death, nor did it aid or lend assistance to the production of 
death.  There is no medical evidence supporting the theory 
that retained metallic bodies in the veteran's shoulder 
caused a lung disorder that caused the terminal pneumonitis 
nor that the retained metallic bodies weakened the veteran's 
immune system to such a degree that it caused the development 
of the terminal pneumonitis.  Although the private 
pulmonologist attempted to make a link between the veteran's 
service and his terminal illness by suggesting that an 
undiagnosed psychiatric disorder caused various disorders 
over the course of the veteran's life that caused his demise, 
neither that opinion nor any other medical evidence of record 
shows that the residuals of a right shoulder shrapnel wound 
had a causal connection to his death.  Therefore, service 
connection for the cause of the veteran's death is denied.

Again, it must be noted that the 2003 medical opinion has no 
basis in the medical evidence.  In other words, there is no 
evidence the veteran was hospitalized for a psychiatric 
disorder in 1945, nor evidence showing he was diagnosed with 
PTSD (or, for that matter, complained of any psychiatric 
symptoms consistent with PTSD) during his lifetime.  As 
discussed in detail below, exhaustive efforts were made to 
obtain these records to no avail.  To the extent dementia 
could be called a psychiatric symptom, the overwhelming 
preponderance of the medical evidence indicates the veteran's 
dementia was the result of cerebrovascular accidents and 
Alzheimer's disease.  The entire basis of the opinion that 
the veteran suffered from psychiatric symptoms during and 
after service is the appellant's history as provided to the 
physician.  She states she reported the veteran's psychiatric 
difficulties to his commanding officers at several Air Force 
bases.  There is absolutely no documentation to this effect 
in the veteran's service medical records.  The veteran 
completed a medical history report in 1969 upon his 
retirement from service, wherein he denied ever having 
trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, loss of memory or amnesia, and 
nervous trouble of any sort.  He reported the same lack of 
any psychiatric symptomatology on medical history reports 
completed in 1951, 1955, 1967 and 1968.  [He did report some 
trouble sleeping over the past few weeks before a 1964 
examination, but with no further notation, and subsequent 
denial of such difficulties in 1967, 1968, and 1969, this was 
clearly a temporary situation for him.]  Although the veteran 
noted on those reports his history of being hospitalized and 
treated for the shrapnel wounds, he never reported the 
hospitalization alleged by the appellant for psychiatric 
problems in 1945 or 1946.

Therefore, the Board finds that service connection is not 
warranted for the veteran's cause of death.  38 U.S.C.A. §§ 
1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2007).  

II.  VCAA

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), Court held 
that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  

VCAA letters dated in July 2004 and January 2008 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio, at 187.  These letters described VA's 
duties to assist her in developing her claim.  The appellant 
was aware that it was ultimately her responsibility to give 
VA any evidence pertaining to the claim.  Both  letters 
informed her that additional information or evidence was 
needed to support her claim, and asked her to send any 
information or evidence in her possession to VA.  See 
Pelegrini II, at 120-121.  

In addition, specifically in the context of a claim for cause 
of death benefits under 38 U.S.C.A. § 1310 Dependents and 
Indemnity Compensation (DIC), the Court held that section 
5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
Court also held that a DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.  Id.  

The 2004 and 2008 letters, in total, informed the appellant 
what information and evidence was needed to support a claim 
for DIC based on the cause of the veteran's death, including 
"medical evidence showing that the veteran's service 
connected conditions caused or contributed to the veteran's 
death."  These letters were provided to the appellant prior 
to the Hupp decision, so they do not take the form prescribed 
in that case.  However, that decision does not mandate remand 
by the Board for every DIC claim; remand is only required 
where the notice provided was inadequate and not otherwise 
shown to be non-prejudicial.  Cf. Medrano v. Nicholson, 
21 Vet.App. 165, 170-71 (2007) (Board is not prohibited from 
evaluating for harmless error, however, the Court gives no 
deference to any such evaluation, which is subject to the 
Court's de novo review). 

Although no Court cases have been decided explicitly 
addressing prejudicial error within the context of Hupp and 
DIC cases, guidance can be obtained from the line of cases 
concerning VCAA notice for increased rating cases.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  This is not an 
exclusive list of ways that error may be shown to be non 
prejudicial.  See Sanders, at 889.  In order for the Court to 
be persuaded that no prejudice resulted from a notice error, 
the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).   

Actual knowledge can also be established by statements or 
actions by the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  
It is clear from the appellant's statements that she had 
actual knowledge of (a) what the veteran's service-connected 
disabilities were at the time of his death, and (b) that she 
needed medical evidence to establish a link between the cause 
of his death and that condition.  In May 2000, in her notice 
of disagreement, she stated that her husband - the veteran - 
was service-connected for residuals of a gunshot wound to the 
right shoulder and that she believed he had retained foreign 
bodies in his lungs at the time of death due to this injury.  
She stated she would submit an opinion from the veteran's 
physician.  In her substantive appeal in July 2000 she 
described her observations of the veteran's behavior after 
service.  At her hearing before the undersigned in 2003, the 
appellant testified as to the veteran's retained fragments, 
his post-service lung problems, and her belief as to the 
reasons for his death.  Through her testimony, it was clear 
that she knew the nature of the veteran's in-service injury, 
and she also discussed her efforts to obtain medical opinions 
for her claim.

Moreover, the claimant's knowledge can be imputed to her 
through her representative.  In this case, she was initially 
represented by a veteran's group, which presented argument on 
her behalf at the 2003 hearing.  However, since 2006 she has 
been represented by the private attorney listed on the title 
page, who is well versed in veterans' benefits law.  He 
advanced argument on her behalf in an October 2007 brief, 
which showed he clearly knew what was needed to prevail in 
this case.

In light of the foregoing, the Board finds that despite the 
fact the Hupp notice requirements were not explicitly met, 
that error was not prejudicial to the appellant.  The Board, 
therefore, finds that VA has discharged its duty to notify.   
Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notices have essentially 
cured the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of this claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notices was provided, most recently in a 
March 2008 Supplemental Statement of the Case.  Cf. Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice 
was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for 
the issuance of a VCAA notice followed by readjudication of 
the claim by the AOJ).  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service medical records 
and relevant VA and private medical records are in the file.  
The Board notes that it has been alleged that the veteran 
sought treatment for psychiatric condition in 1945 or 1946.  
Exhaustive efforts were made to locate these records.  In 
January 2008, a request was made to obtain these records from 
the Memphis VA Medical Center (VAMC).  A response was sent 
detailing the history of the facility.  A call was also made 
to the Memphis VAMC in January 2008 inquiring about any 
satellite clinics at which the veteran could have sought 
treatment at this time.  The Report of Contact indicated that 
no outpatient clinics for that facility existed until 
approximately 2003.  A request was also made for clinical 
records for active duty inpatient treatment for a psychiatric 
condition from October 1, 1945 to January 19, 1946 at Fort 
Bragg, North Carolina.  A February 2008 response indicated 
that no records were located.  All available records 
identified by the appellant as relating to this claim have 
been obtained, to the extent possible.  The Board finds that 
the record contains sufficient evidence to make a decision on 
the claim.  VA has fulfilled its duty to assist.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  With respect 
to the claim currently on appeal, an examiner offered an 
opinion in April 2001 regarding the cause of the veteran's 
death.  This examination report and opinion are thorough and 
complete.  The examiner noted that the claims file had been 
reviewed.  Therefore, the Board finds this examination report 
and the opinion of the examiner sufficient upon which to base 
a decision.  

Finally, the Board notes that the appellant's representative 
submitted a request on  April 14, 2008 for a copy of a 
January 30, 2008 Report of Contact.  On May 19, 2008, the 
appellant's representative requested an extension of 30 days 
from the date the Report of Contact was mailed in order to 
submit further argument.  The Board sent the representative a 
copy of the requested information on May 27, 2008.  On June 
3, 2008, the appellant's representative submitted a Brief in 
Support of Appellant's Claim for Entitlement to Service 
Connection for the Cause of the Veteran's Death and requested 
that a decision be made without further delay.  As such, the 
Board may proceed to adjudicate the issue immediately.    

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


